DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sells (US 2014/0111143).
With respect to claim 1, Sells discloses a battery charger configured to charge a battery including a battery terminal (abstract and para 0018 and 0024, also see battery 150 and battery terminal 198 in Fig. 1J), the battery charger comprising: a receiving portion in a form of a recess, the battery being attachable to and detachable from the receiving portion (recess/cavity 190 and battery 150 in Fig. 1J, also see para 0018 and .

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 recites the battery charger according to claim 1, wherein the receiving portion comprises: an opening portion which is an open end portion of the recess, the opening portion being open in a first direction, the opening portion being defined by a first side and a second side opposing each other in a second direction perpendicular to the first direction; a first plate portion extending from the first side and sloping in a first sloping direction sloping away from the opening portion in the first direction and toward the second side in the second direction, the first plate portion including a protruding portion protruding toward the opening portion, the charging terminal being provided at the first plate portion at a position closer to the 
	Claims 3-9 are directly or indirectly dependent upon claim 2.
	The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang (US 2010/0090645), Zhou (US 2012/0161706), and Nagele (US 5,656,914).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859          

/EDWARD TSO/Primary Examiner, Art Unit 2859